Orders affirmed, with $10 costs and disbursements. (See Lang v. Wood, 92 F. 2d 211, certiorari denied 302 U. S. 686; Yaselli v. Goff, 8 F. 2d 161, affd. 12 F. 2d 396, certiorari granted 273 U. S. 677, affd. 275 U. S. 503; People v. Albany & Susquehanna B. B. Go., 57 N. T. 161; The People v. Brooklyn, F, é G. I. B. Go., 89 N. T. 75.) All concur. (One order dismisses plaintiff’s amended complaint and the other order denies plaintiff’s cross motion to compel service of an answer and. to strike out that complaint fails to constitute a cause of action in an action for damages for an alleged conspiracy.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ. [See 270 App. Div. 799.]